DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 05/03/2022.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8, and 15 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 8, and 15 are allowed for the reasons argued by applicants in the remarks filed on 05/03/2022 which are persuasive.  Claims 2-7, 9-14, and 16-20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of Chen et al. (US 20140189858 A1) discloses “storing original dataset in memory or database of computer [0035]; “the original dataset has three data attributes, namely a direct identifier, a sensitive attribute and a quasi-identifier. The direct identifier indicates a single original value used for directly identifying an original attribute of a specific person. The direct identifier is, for examples, an identity card number, an employee number or a person name. The definition of the sensitive attribute is related to the usage intention. Generally, the sensitive attribute is related to personal privacy. The quasi-identifier indicates a data attribute which neither belongs to the direct identifier nor sensitive attribute. The quasi-identifier set is set by the administrator according to various usage intentions” [0045]; [0047]”,
Neither Chen nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent Claims:
[Claim 1] “determining a set of new attributes of the second set of attributes based on the first set of attributes, a set of direct indicators, and a set of ubiquitous attributes; generating a second set of quasi-identifiers based on the first set of quasi-identifiers, the set of new attributes, and attribute frequencies of the set of new attributes; and generating an anonymized set of records from the second set of records, the anonymized set of records generated based on the second set of quasi-identifiers”;
[Claim 8] “determining a set of new attributes of the second set of attributes based on the first set of attributes, a set of direct indicators, and a set of ubiquitous attributes; generating a second set of quasi-identifiers based on the first set of quasi-identifiers, the set of new attributes, and attribute frequencies of the set of new attributes; and generating an anonymized set of records from the second set of records, the anonymized set of records generated based on the second set of quasi-identifiers”;
[Claim 15] “determining a set of new attributes of the second set of attributes based on the first set of attributes, a set of direct indicators, and a set of ubiquitous attributes; generating a second set of quasi-identifiers based on the first set of quasi-identifiers, the set of new attributes, and attribute frequencies of the set of new attributes; and generating an anonymized set of records from the second set of records, the anonymized set of records generated based on the second set of quasi-identifiers”.
The closest prior art made of record and cited consisted of the following references.
Agrawal et al. (US 20110119661 A1) discloses a system and method for automated determination of quasi-identifiers for sensitive data fields in a dataset are provided. In one aspect, the system and method identifies quasi-identifier fields in the dataset based upon a static analysis of program statements in a computer program having access to--sensitive data fields in the dataset.  The system and method identifies quasi-identifier fields based upon a dynamic analysis of program statements in a computer program having access to sensitive data fields in the dataset. Once such quasi-identifiers have been identified, the data stored in such fields may be anonymized using techniques such as k-anonymity. As a result, the data in the anonymized quasi-identifiers fields cannot be used to infer a value stored in a sensitive data field in the dataset.
Fu et al. (US 20120036135 A1) discloses at least one quasi-identifier attribute of a plurality of ranked attributes is selected for use in anonymizing a database. Each of the ranked attributes is ranked according to that attribute's effect on a database-centric application (DCA) being tested. In an embodiment, the selected quasi-identifier attribute(s) has the least effect on the DCA. The database is anonymized based on the selected quasi-identifier attribute(s) to provide a partially-anonymized database, which may then be provided to a testing entity for use in testing the DCA. In an embodiment, during execution of the DCA, instances of database queries are captured and analyzed to identify a plurality of attributes from the database and, for each such attribute identified, the effect of the attribute on the DCA is quantified. In this manner, databases can be selectively anonymized in order to balance the requirements of data privacy against the utility of the data for testing purposes.
Gkoulalas-Divanis et al. (US 20150169895 A1) discloses datasets anonymized according to a method that have a relational part having multiple tables of relational data, and a sequential part having tables of time-ordered data. The sequential part may include data representing a "sequences-of-sequences". A "sequence-of-sequences" is a sequence which, itself, consists of a number of sequences. Each of these kinds of data may be anonymized using k-anonymization techniques and offers privacy protection to individuals or entities from attackers whose knowledge spans the two (or more) kinds of attribute data.
Jafer et al. (US 20180232488 A1) discloses receiving an initial dataset. Each record of the initial dataset comprises a set of quasi-identifier attributes and a set of non-quasi-identifier attributes. A processor assigns a link identifier to each record and replaces each set of quasi-identifier attributes with a range to form a generalized set. The processor removes duplicate records based on identical generalized sets to generate de-duplicated records. The processor generates a randomized record by replacing the generalized set of each de-duplicated record with a corresponding set of random values. The processor passes the set of random values of each randomized record through multiple hash functions to generate multiple outputs. The multiple outputs are mapped to a Bloom filter. The processor forms a dataset by combining each randomized record with one or more sets of non-quasi-identifier attributes. The set of random values is a fingerprint for a corresponding record of the dataset.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Sudhakar et al. (“Index based quasi–identifier approach for privacy preservation data sets on cloud”, October 2016, International Conference on Signal Processing, Communication, Power and Embedded System, pp. 1562-1566)
Pei et al. (“Privacy Preserving Publishing on Multiple Quasi-identifiers”, March 2009, IEEE 25th International Conference on Data Engineering, pp. 1132-1135)
Rachlin et al. (US 20100162402 A1) is cited for privacy of sanitized records that are linked using quasi-identifiers.
TAKAHASHI (US 20160117526 A1) is cited for verifying anonymity during anonymization of multi-dimensional data with quasi-identifiers.
Braghin et al. (US 20160342636 A1) is cited for quasi-identifiers that are detected in a dataset and generating an index of indicators for attribute values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.21.2022